By the Court.
The only question in this case is, whether articles of household furniture, sold to a spendthrift, can, under any circumstances, be deemed necessaries, within the Gen. Sts. e. 109, § 10. We are of opinion that such articles may, under some circumstances, be necessaries. This being so, it was a question of fact, whether the articles sued for in this action were reasonably needed for the comfort of the spendthrift, and were sold under circumstances which made them necessaries within the statute. Upon this question, we have no right to revise the find ing of the judge who tried the case. Exceptions overruled.